Citation Nr: 1614995	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for orthopedic manifestations of the cervical spine disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 31, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, 


INTRODUCTION

The Veteran had active military service from August 1965 to May 1969, from August 1970 to July 1972, from July 1972 to July 1978, from July 1978 to May 1984, and from May 1984 to January 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) in Houston, Texas, that denied service connection for lumbar spine and bilateral shoulder disabilities, and granted service connection for cervical spine and bilateral hearing loss disabilities, that were assigned initial 10 percent and noncompensable disability ratings, respectively, effective July 31, 2006.  The Veteran also appealed a January 2008 rating decision that denied entitlement to a TDIU.  Jurisdiction of the Veteran's case is currently with the VA RO in Waco, Texas.

In an April 2010 rating decision, the RO granted a 20 percent rating for the Veteran's cervical spine disability, effective October 21, 2009.  

In December 2011, the Veteran testified during a hearing at the RO in Waco before the undersigned.  A transcript of the hearing is of record.

In an April 2012 decision, the Board granted the Veteran's claims of service connection for lumbar spine and bilateral shoulder disabilities.  At that time, the Board remanded his claims for increased initial ratings for his cervical spine and bilateral hearing loss disabilities and a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a January 2013 rating decision, the AMC granted the Veteran's claim for a TDIU, effective from December 31, 2009.  

In February 2014, the Board granted a rating of 20 percent, for the orthopedic manifestations of the cervical spine disability, effective July 31, 2006, granted a 20 percent rating for the neurologic manifestations of the cervical spine disability, from July 31, 2006 to May 29, 2012, and denied an initial compensable rating for bilateral hearing loss.  The Board remanded the issues of entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of the cervical spine disability and TDIU prior to December 31, 2009 for additional development.  

The issue of entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of the cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected disabilities did not precluded substantially gainful employment prior to December 31, 2009.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to December 31, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).

The TDIU issue arose as ancillary to the initial grants of service connection.  No further VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Available records have been obtained and the Veteran was provided needed examinations.  The Board remand was for efforts to obtain income information from the Veteran so as to determine whether his employment prior to December 31, 2009 was marginal.  38 C.F.R. § 4.16(a) (2015).  The remand notified the Veteran of the need for this information.  The AOJ subsequently sent the Veteran a letter asking for the income information, and a supplemental statement of the case noted that the information was needed and had been requested.  The Veteran has not provided the information.  There was substantial compliance with the remand instructions.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims and this lead to the subsequent remand.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, service connection is in effect for radiculopathy, left lower extremity (40 percent), degenerative joint disease of the bilateral shoulder joints (20 percent), cervical spine degenerative disc disease (20 percent), lumbar spine degenerative disc disease (20 percent), tinnitus (10 percent), left upper extremity radiculopathy (10 percent), and bilateral hearing loss (0 percent).  The Veteran's combined rating was 80 percent from July 31, 2006, 70 percent from May 29, 2012, and individual unemployability has been awarded effective December 31, 2009.  

The Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a) since July 31, 2006, as his left lower extremity radiculopathy is evaluated as 40 percent since that time and the Veteran's overall evaluated was 80 percent from July 31, 2006 until individual unemployability was awarded as of December 31, 2009.

The Veteran has been unemployed since December 31, 2009.  Prior to that time, he worked performing customized medical billing and time-tracking on a contract basis.  

The Veteran reported in a July 2006 statement that he resigned his job with his previous employer, Spiral Aviation, in June 2005 due to chronic lower back pain.  He stated that he was no longer able to perform his duties, which included climbing on top of flight simulators for maintenance and working under then in very tight confined spaces that required extreme flexing and dexterity.  In an October 2009 statement, the Veteran reported that his back pain at the time of his resignation from Spiral Aviation was ongoing but not normally severe.  He left to go to work for a friend and physician, performing medical billing.  After he left Spiral Aviation, the Veteran reported that he reinjured his back and underwent back fusion surgery in May 2006.  

At his hearing, the Veteran testified that the doctor, for whom he did work prior to December 2009, had needed a software system to track house calls and that the Veteran had developed such a system.

In connection with his claim, the Veteran submitted a February 2012 statement from his friend and employer for whom he worked in medical billing.  The employer, a physician, stated that the Veteran worked for him on a contract basis at his home.  The contract ended December 31, 2009.  After the Veteran's fusion surgery, the Veteran reported so much additional pain that this employer agreed to a contract for the Veteran to perform his work at home where he could work at his own pace.  The employer recounted that after the 2006 surgery, the Veteran was left with chronic intense pain and that the Veteran would take morphine and Hydrocodone daily, both strong pain medications not compatible with employment.  He also indicated that the Veteran required rest periodically throughout the day for additional pain relief.  The employer and physician stated that it was his opinion that the Veteran was no longer able to perform any work or gainful employment due to his chronic pain and physical limitations.  

The VA examinations of record, dated in November 2006, October 2009, and March 2014, indicated that the Veteran could engage in sedentary, but not manual, labor.

The question is whether the Veteran's employment prior to December 31, 2009, was marginal.  He has provided no income information; nor has he reported that his income was below the poverty level for a single person.  While his employment was by someone he described as a friend, and there were reasonable accommodations for his disability; there is no evidence that the employment was marginal.

The hearing testimony and reports from the employer show that the Veteran was providing highly skilled services that the employer needed.   Absent, evidence that the employment was marginal, there no basis for granting TDIU prior to December 31, 2009.


ORDER

Entitlement to a TDIU prior to December 31, 2009, is denied.
REMAND

In February 2014, the Veteran's cervical spine claim was remanded.  The Board noted that in the May 2012 examination, the examiner noted that the Veteran's cervical spine disability was manifested by frequent flare-ups and pain, but did not indicate the extent, if any, of additional limitation of motion due to those factors.  VA is required to obtain this information.  DeLuca v. Brown; 38 C.F.R. §§ 4.40, 4.45.  As this was requested in the previous remand instructions, the matter was remanded.

Upon remand, the Veteran was afforded additional examination in March 2014.  The examiner found no additional limitation of movement on repetition.  Functional loss was indicated to be less movement and pain.  Functional impact was noted to be "unable to engage in manual labor, but able to engage in sedentary sitting employment."  With respect to flare-ups, the examiner stated that there was no flare-up at the examination and, as such, it would be mere speculation to express in terms of degrees of additional range of motion (ROM) loss due to pain, weakness, fatigability, or incoordination.  As such, this matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to clarify the extent of additional limitation of cervical spine motion due to pain and flare-ups.  

The examiner must indicate whether there is additional limitation of motion due to additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  This determination should be expressed in terms of degrees of additional limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups. 

The examiner should record the Veteran's reports of limitation of motion during flare-ups and note whether there is any medical reason to discount those reports.  

2.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


